Exhibit 10.24

 

EMPLOYMENT AGREEMENT BETWEEN

QUAD CITY BANK AND TRUST COMPANY

AND JOHN ANDERSON

(Amended and Restated as of October 30, 2009)

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the 30th day of
                 October 2009 is between QUAD CITY BANK AND TRUST COMPANY (the
“Bank”) and John Anderson (the “Employee”).

 

RECITALS

 

WHEREAS, Employee is currently serving as President and Chief Executive Officer
(“CEO”) of the Bank:

 

WHEREAS, the Employee and the Bank previously entered into employment agreements
dated July 1, 2002, June 1, 2007 and an amendment to conform to the requirements
of Code Section 409A, dated December 30, 2008 (collectively, the “Prior
Agreements”);

 

WHEREAS, the parties to this Agreement desire to treat all provisions of this
Agreement which have not been modified hereby, as being in effect and unchanged
from the date of the applicable Prior Agreement; and

 

WHEREAS, the parties desire to amend and restate the Prior Employment Agreements
on the terms hereinafter set forth.

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and among the
parties hereto as follows:

 

AGREEMENTS

 

Section 1.     Employment. The Bank hereby continues to employ the Employee, and
the Employee hereby accepts continued employment, upon the terms and conditions
hereinafter set forth.

 

Section 2.     Duties. The Employee agrees to provide all services necessary,
incidental or convenient as the President and CEO of the Bank. The Bank shall
designate the location or locations for the performance of the Employee's
services. The Bank shall furnish or make available to the Employee such
equipment, office space and other facilities and services as shall be adequate
and necessary for the performance of Employee’s duties.

 

Section 3.     Term. The term of this Agreement shall commence on October 30,
2009 (the “Effective Date”), and shall continue for a period of one (1) year.
This Agreement shall automatically extend for one (1) year on each anniversary
of the Effective Date, unless terminated by either party effective as of the
last day of the then current one (1) year extension by written notice to that
effect delivered to the other not less than ninety (90) days prior to the
anniversary of such Effective Date.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 4.     Compensation. As compensation for the services to be provided by
the Employee hereunder:

 

(a)     Base Salary. For calendar year 2009, the Bank shall pay Employee an
annual base salary of One Hundred Sixty-Five Thousand Dollars ($165,000.00)
(“Base Salary”). Base Salary shall be payable bi-weekly, in equal installments
in accordance with the Bank’s payroll practice. The Employee's Base Salary shall
be subject to review annually, commencing January 1, 2010, and shall be
maintained or increased during the term hereof in accordance with the Bank's
established management compensation policies and plan.

 

(b)     Bonuses. The Employee shall be entitled to receive cash bonuses (“Cash
Bonus” or “Cash Bonuses”) based upon performance which may be granted in the
future in the discretion of the Bank. In addition, the Employee may receive such
additional bonuses or awards in the form of stock options, restricted stock or
other equity compensation, as determined in the discretion of the Bank. Payment
of such Cash Bonus(es) will be made as soon as practicable, but in no event
later than two and one-half (2½) months following the end of the year in which
earned.

 

(c)     Benefits. The Bank shall provide the following additional benefits to
the Employee:

 

(i)     Medical Insurance. Family medical insurance, provided that Employee
shall be responsible for paying any portion of the premium in accordance with
the Bank’s policy applied to similarly situated employees.

 

(ii)     Reimbursements. Reimbursement of reasonable expenses advanced by the
Employee in connection with performance of Employee’s duties hereunder. Such
reimbursement payments will be made as soon as practicable, but in no event
later than two and one-half (2½) months following the end of the year in which
the corresponding expenses are incurred.

 

(iii)     Personal Days. The Employee will initially be entitled to twenty five
(25) personal days, which may be increased in accordance with the Bank's
established policies and practices.

 

(iv)     Disability Coverage. Long-term and short-term disability coverage equal
to approximately 60% of Base Salary and Average Annual Bonus, subject to the
terms of the Bank’s insurance or other policies covering the same, as such
percentage or other terms may be changed from time to time by the Bank. For
purposes of this Agreement, “Average Annual Bonus” shall mean the average of the
three (3) most recent annual Cash Bonuses paid to the Employee immediately
preceding the determination date.

 

(v)     Employee Benefits. Participation in a 401(k)/profit sharing plan,
deferred compensation program and such other benefits as are specifically
granted to Employee or in which Employee participates as an employee of the
Bank.

  

 
 

--------------------------------------------------------------------------------

 

 

(vi)     Life Insurance. Term life insurance of two (2) times Base Salary and
Average Annual Bonus as of the date of this Agreement; which insurance may be
provided through a group term carve-out plan at the Employer’s election. The
Employee will be allowed to purchase additional life insurance of at least that
same amount through such plan. In addition, when and if adopted by the Bank, the
Employee shall participate in a Group Term Carve Out Plan which provides for
opportunities to enhance life insurance coverage after termination of employment
in certain circumstances.

 

Section 5.     Non-Qualified Deferred Compensation. Employee shall be eligible
to participate in a non-qualified deferred compensation arrangement under which
the Employee may elect to defer up to ten thousand dollars ($10,000.00) annually
with a 100% match, if any, and under which the Bank shall credit such deferral
with an interest rate of the prime rate as reported in the Wall Street Journal
plus one percentage point as of January 1 each year, provided such rate shall
not be less than four percent (4%) and no more than eight percent (8%) per
annum. All other terms of the deferred compensation arrangement shall be
determined by the Bank and set forth in the governing documents of such
arrangement.

 

Section 6.     Time Requirement. The Employee shall devote Employee’s best
efforts and full business time to Employee’s duties under this Agreement. The
Employee shall be allowed to serve on outside boards subject to the consent of
the Bank.

 

Section 7.     Termination upon Disability. In the event of the Employee’s
Disability (as defined below) during the employment term, payments based upon
the Employee's then current annual Base Salary and Average Annual Bonus shall
continue thereafter through the last day of the one (1) year period beginning on
the date of such Disability, after which time Employee’s employment shall
terminate. Payments made in the event of the Employee's Disability shall be
equal to 60% of Employee’s Base Salary and Average Annual Bonus, less any
amounts received under the Bank's short or long-term disability programs, as
applicable. Disability for purposes of this Agreement shall mean that the
Employee is limited from performing the material and substantial duties of the
position(s) set forth in Section 2 due to the Employee’s sickness or injury for
a period of six (6) consecutive months. “Disability” for the purposes of this
Agreement shall mean that (i) the Employee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) the
Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Bank. In the event of the
Employee's death during the term of this Agreement, such amounts shall be
payable to the persons designated in writing by the Employee, or if none, to
Employee’s estate.

  

 
 

--------------------------------------------------------------------------------

 

 

Section 8.     Confidentiality and Loyalty. The Employee acknowledges that
during the course of Employee’s employment Employee has produced and will
produce and have access to material, records, data, trade secrets and
information not generally available to the public (collectively, “Confidential
Information”) regarding the Bank and any subsidiaries and affiliates.
Accordingly, during and subsequent to termination of this Agreement, the
Employee shall hold in confidence and not directly or indirectly disclose, use,
copy or make lists of any such Confidential Information, except to the extent
that such information is or thereafter becomes lawfully available from public
sources, or such disclosure is authorized in writing by the Bank, required by a
law or any competent administrative agency or judicial authority, or otherwise
as reasonably necessary or appropriate in connection with performance by the
Employee of Employee’s duties hereunder. All records, files, documents and other
materials or copies thereof relating to the Bank's business which the Employee
shall prepare or use, shall be and remain the sole property of the Bank, shall
not be removed from the Bank's premises without its written consent, and shall
be promptly returned to the Bank upon termination of the Employee's employment
hereunder. The Employee agrees to abide by the Bank's reasonable policies, as in
effect from time to time, respecting avoidance of interests conflicting with
those of the Bank.

 

Section 9.     Non-Solicitation.

 

(a)     Non-Solicitation Covenant. As an essential ingredient of and in
consideration of this Agreement and the payment of the amounts described in
Section 4 and Section 10, the Employee hereby agrees that, except with the
express prior written consent of the Bank, for a period of eighteen months (18)
after the termination of the Employee's employment with the Bank (the
“Non-Solicitation Period”), Employee will not, directly or indirectly, solicit
or induce, or attempt to solicit or induce: (i) any employee of the Bank to
terminate employment with the Bank; or (ii) any customer of the Bank to
terminate its relationship with the Bank (the “Non-Solicitation Covenant”). If
the Employee violates the Non-Solicitation Covenant and the Bank brings legal
action for injunctive or other relief, the Bank shall not, as a result of the
time involved in obtaining such relief, be deprived of the benefit of the full
period of the Non-Solicitation Covenant. Accordingly, the Non-Solicitation
Covenant shall be deemed to have the duration specified in this Section computed
from the date the relief is granted but reduced by the time between the period
when the Non-Solicitation Period began to run and the date of the first
violation of the Non-Solicitation Covenant by the Employee.

 

(b)     Remedies for Breach of Non-solicitation Covenant. The Employee
acknowledges that the restrictions contained in this Section 9 and Section 8 are
reasonable and necessary for the protection of the legitimate business interests
of the Bank, that any violation of these restrictions would cause substantial
injury to the Bank and such interests, that the Bank would not have entered into
this Agreement with the Employee without receiving the additional consideration
offered by the Employee in binding himself/herself to these restrictions and
that such restrictions were a material inducement to the Bank to enter into this
Agreement. In the event of any violation or threatened violation of these
restrictions, the Bank, in addition to and not in limitation of, any other
rights, remedies or damages available to the Bank under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by the Employee and
any and all persons directly or indirectly acting for or with Employee, as the
case may be.

 

Section 10.     Severance. Employee’s employment during the term of this
Agreement may be terminated by the Bank or Employee without any breach of this
Agreement only under the circumstances described in this Section 10 (where such
termination constitutes a “separation from service” pursuant to Code Section
409A), other than the termination of this Agreement pursuant to Section 7.

  

 
 

--------------------------------------------------------------------------------

 

 

(a)     Termination Without Cause. If the Employee is terminated without “Cause”
(as defined below), the Bank will pay the Employee a sum equal to twelve (12)
months of Base Salary and Average Annual Bonus. Such payment will be made in a
lump sum within fifteen (15) days of termination.

 

(b)     Termination for Cause or Voluntary Termination. If the Employee is
terminated for Cause (as defined below) or voluntarily terminates Employee’s
employment, then the Bank shall pay Employee any accrued and unpaid Base Salary,
and any accrued and unpaid personal days and shall have no further obligations
to the Employee under this Agreement. Such amounts shall be paid to the Employee
in accordance with the Bank’s regular payroll on the next regular payroll date
following the Employee’s voluntary termination or termination for Cause. For
purposes of this Agreement, “Cause” shall mean:

 

(i)     the Employee's death;

 

(ii)     a material violation by the Employee of any applicable material law or
regulation respecting the business of the Bank;

 

(iii)     the Employee being found guilty of a felony, an act of dishonesty in
connection with the performance of Employee’s duties as an officer of the Bank,
or which disqualifies the Employee from serving as an officer or director of the
Bank; or

 

(iv)     the willful or negligent failure of the Employee to perform Employee’s
duties hereunder in any material respect.

 

Whether Cause exists shall be determined as follows: (y) if Douglas M. Hultquist
is then an executive with the Bank, then if he shall determine that Cause
exists, the Cause shall exist; and (z) if Douglas M. Hultquist is not an
executive with the Bank at such time, then Cause shall be determined in the
discretion of the Board of Directors of the Bank.

 

(c)     Termination Upon Change in Control. If a Change in Control (as defined
below) occurs and the Employee is terminated within one (1) year following the
Change in Control or the Employee suffers a Change in Duties (as defined below)
and elects to terminate Employee’s employment within six (6) months following
the Change in Control, a severance payment will be made within 15 days of
termination equal to two (2) years Base Salary and Average Annual Bonus. In
addition, the Bank shall continue, or cause to be continued, Employee’s health
insurance as in effect on the date of termination (including, if applicable,
family coverage) for eighteen months (18).

 

For purposes of this paragraph, the term “Change in Duties” shall mean any one
or more of the following events that occurs after a Change in Control:

 

(i)     a significant change in the nature or scope of Employee’s authority or
duties from those applicable to Employee immediately prior to the date on which
a Change in Control occurs;

  

 
 

--------------------------------------------------------------------------------

 

 

(ii)     a reduction of more than ten percent (10%) in Employee’s annual Base
Salary from that provided to Employee immediately prior to the date on which a
Change in Control occurs;

 

(iii)     Employee’s eligibility to participate, and participation, in bonus,
stock option, incentive award and other compensation plans that provide
opportunities to receive compensation are not the same or greater than that of
executives of any successor of QCR Holdings, Inc. (the “Company”) (including its
affiliates) with comparable duties to those of Employee; or

 

(iv)     a change, without Employee’s written agreement, in the location of
Employee’s principal place of employment with the Company by more than
thirty-five (35) miles from the location where Employee was principally employed
immediately prior to the date on which a Change in Control occurs.

 

For purposes of this paragraph, the term “Change in Control” shall mean the
following:

 

(i)     The consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of thirty-three percent (33%) or more of
the combined voting power of the then outstanding voting securities of the
Company; or

 

(ii)     The individuals who, as of the date hereof, are members of the Company
Board cease for any reason to constitute a majority of the Company Board, unless
the election, or nomination for election by the stockholders, of any new
director was approved by a vote of a majority of the Company Board, and such new
director shall, for purposes of this Agreement, be considered as a member of the
Company Board; or

 

(iii)     Consummation by the Company of (i) a merger or consolidation if the
stockholders, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty-seven percent (67%) of the combined voting power of the then outstanding
voting securities of the entity resulting from such merger or consolidation, in
substantially the same proportion as their ownership of the combined voting
power of the voting securities of the Company outstanding immediately before
such merger or consolidation or (ii) a complete liquidation or dissolution or an
agreement for the sale or other disposition of two-thirds or more of the
consolidated assets of the Company or the Bank.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty-three percent (33%) or more of the combined voting power
of the then outstanding securities of the Company is acquired by (i) a trustee
or other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity or (ii) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders of the Company in substantially the same proportion as their
ownership of stock of the Company immediately prior to such acquisition.

  

 
 

--------------------------------------------------------------------------------

 

 

(iv)     If the Bank is not in compliance with its minimum capital requirements
or if the payments required under this Section 10 would cause the Bank's capital
to be reduced below its minimum capital requirements, such payments shall be
delayed until the earliest date at which the Bank reasonably anticipates the
making of such payment will not cause the Bank’s capital to be reduced below its
minimum capital requirements. Such payments shall not be reduced in the event
Employee obtains other employment following the termination of employment by the
Bank.

 

Section 11.     Regulatory Suspension and Termination.

 

(a)     If the Employee is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. § 1818(g)) of the
Federal Deposit Insurance Act, as amended, the Bank’s obligations under this
contract shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
shall (A) pay the Employee all of the compensation withheld while their contract
obligations were suspended and (B) reinstate any of the obligations, which were
suspended.

 

(b)     If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Bank under this
contract shall terminate as of the effective date of the order, but vested
rights of the contracting parties shall not be affected.

 

(c)     If the Bank is in default as defined in Section 3(x) (12 U.S.C. §
1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all obligations of
the Bank under this contract shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.

 

(d)     All obligations of the Bank under this contract shall be terminated,
except to the extent determined that continuation of the contract is necessary
for the continued operation of the institution by the Federal Deposit Insurance
Corporation (the “FDIC”), at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 U.S.C. § 1823(c)) of the Federal Deposit Insurance Act, as
amended, or when the Bank is determined by the FDIC to be in an unsafe or
unsound condition. Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

(e)     Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act as amended, and
any regulations promulgated thereunder.

 

Section 12.     General Provisions.

 

(a)     This Agreement supersedes all prior agreements and understandings
between the parties relating to the subject matter of this Agreement. It binds
and benefits the parties and their successors in interest, heirs, beneficiaries,
legal representatives and assigns. The Bank agrees that it shall not merge or
consolidate into or with another company, or reorganize, or sell substantially
all its assets to another company, firm or person unless such succeeding or
continuing company, firm or person agrees to assume and discharge the
obligations of the Bank under this Agreement.

  

 
 

--------------------------------------------------------------------------------

 

 

(b)     This Agreement is governed by and construed in accordance with the laws
of the State of Iowa.

 

(c)     The provisions of Section 8 and Section 9 shall survive the termination
of this Agreement.

 

(d)     No amendment or modification of this Agreement is effective unless made
in writing and signed by each party.

 

(e)     This Agreement may be signed in several counterparts, each of which will
be an original and all of which will constitute one agreement.

 

Section 13.     Code Section 409A.

 

(a)     To the extent that any of the terms and conditions contained herein
which were modified by this amended and restated Agreement constitute an
amendment or modification of the time or manner of payment under a non-qualified
deferred compensation plan (as defined under Code Section 409A), then to the
extent necessary under the transitional guidance under Internal Revenue Service
Notice 2007-86, this Agreement constitutes an amendment to, and a new election
under, such deferred compensation plan, in order to properly modify the time or
manner of payment consistent with such guidance.

 

(b)     It is intended that the Agreement shall comply with the provisions of
Code Section 409A and the Treasury regulations relating thereto so as not to
subject Employee to the payment of additional taxes and interest under Code
Section 409A. In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent that any regulations or other guidance issued
under Code Section 409A would result in the Employee being subject to payment of
additional income taxes or interest under Code Section 409A, the parties agree
to amend the Agreement to maintain to the maximum extent practicable the
original intent of the Agreement while avoiding the application of such taxes or
interest under Code Section 409A.

 

(c)     Notwithstanding any provision in the Agreement to the contrary if, as of
the effective date of Employee’s termination of employment, he is a “Specified
Employee,” then, only to the extent required pursuant to Section
409A(a)(2)(B)(i), payments due under this Agreement which are deemed to be
deferred compensation shall be subject to a six (6) month delay following the
Employee’s separation from service. For purposes of Code Section 409A, all
installment payments of deferred compensation made hereunder, or pursuant to
another plan or arrangement, shall be deemed to be separate payments and,
accordingly, the aforementioned deferral shall only apply to separate payments
which would occur during the six (6) month deferral period and all other
payments shall be unaffected. All delayed payments shall be accumulated and paid
in a lump-sum catch-up payment as of the first day of the seventh-month
following separation from service (or, if earlier, the date of death of the
Employee) with all such delayed payments being credited with interest
(compounded monthly) for this period of delay equal to the prime rate in effect
on the first day of such six-month period. Any portion of the benefits hereunder
that were not otherwise due to be paid during the six-month period following the
termination shall be paid to the Employee in accordance with the payment
schedule established herein.

  

 
 

--------------------------------------------------------------------------------

 

 

(d)     The term “Specified Employee” shall mean any person who is a “key
employee” (as defined in Code Section 416(i) without regard to paragraph (5)
thereof), as determined by the Bank based upon the 12-month period ending on
each December 31st (such 12-month period is referred to below as the
“identification period”). If Employee is determined to be a key employee under
Code Section 416(i) (without regard to paragraph (5) thereof) during the
identification period he shall be treated as a Specified Employee for purposes
of this Agreement during the 12-month period that begins on the April 1
following the close of such identification period. For purposes of determining
whether Employee is a key employee under Code Section 416(i), “compensation”
shall mean Employee’s W-2 compensation as reported by the Bank for a particular
calendar year.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above set forth.

 

 

QUAD CITY BANK AND TRUST COMPANY 

 

 

 

 

 

 

        By: /s/ Mark C. Kilmer   /s/ John Anderson

 

Mark C. Kilmer 

 

John Anderson 

  QCBT Chairman of the Board    QCBT President and CEO                        
By: /s/ Douglas M. Hultquist       Douglas M. Hultquist       QCRH President and
CEO    

 